DETAILED ACTION

Status of Claims


Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 6/7/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1

Applicant:  “the claims do not recite an abstract idea that falls within any of the enumerated groupings. In the Office Action, the Examiner alleges that the claims are directed to a process which recite a "certain method of organizing human activity (fundamental economic practice)" of "creating an optimized investment portfolio". The Examiner argues that, since this is the case, the "claim recites an abstract idea". Office Action at pages 10-11. Applicant respectfully disagrees….Note that claim 1 thus far requires the arrival iteratively at an optimized "ideal expected utility score for the portfolio" via the use of the genetic algorithm and a nested iterative optimization process within such a genetic algorithm…claim 1 requires not only merely the arrival at a listing of an optimized investment portfolio, but also the active sending of "investing instructions to a market device" so as to "[initiate] trades, via the market device, in accordance with the investing instructions". Effectively, claim 1 requires - even after the creation of the optimized investment portfolio - the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly. As such, Applicant submits that at least the above-emphasized elements do not merely represent the "fundamental economic practice" of "creating an optimized investment portfolio" that supposedly falls within "certain methods of organizing human activity" grouping of abstract ideas. As mentioned above, claim 1 requires - even after the creation of the optimized investment portfolio - the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly. Therefore, the steps outlined in claims 1, 8, and 15 cannot be merely an abstract idea pertaining to a certain method of a fundamental economic practice, and Applicant-15- respectfully submits that claims 1, 8, and 15 should be found eligible at Prong One because the recited elements do not recite merely "method[s] of organizing human activity" of "creating an optimized investment portfolio", as detailed above.”


Examiner: The claims are still directed to an abstract idea which may consist of a fundamental economic practice of creating an optimized investment portfolio.  Risk mitigation in optimizing an investment portfolio is taking place and the genetic algorithm itself is being considered an additional element (outside of the abstract idea).  


Issue #2

Applicant: “the Examiner alleges that "the processor, storage device, network and genetic algorithm in claim 1 (in addition to the network and processor in claim 8 & non-transitory CRM in claim 15)" are "just using generic computer components" that are "recited at a high-level of generality" and that, as such, "these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract". Office Action at page 12. Applicant respectfully disagrees…independent claim 1 describes a specific set of elements that perform operations that results in an improvement to portfolio management by resulting in an ideal portfolio weight configuration…Example 42 provided that a method that claims an abstract idea (organizing human activity) but includes a combination of additional elements (storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users) integrates the abstract idea (organizing human activity) into a practical application wherein such additional elements recite a specific improvement over the prior art systems. Accordingly, the Applicant submits that the presently claimed method of independent claim 1 is eligible for similar reasons as Example 42 of the 2019 PEG, insofar as the method of independent claim 1 allegedly claims an abstract idea but includes a combination of additional elements (e.g., at least "iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio"). Note that such a nested iterative optimization process includes additional steps that are shown in claim 1) that integrate the alleged abstract idea into a practical application. The additional elements recite a specific improvement, by performing a number of iterations, each iteration getting the portfolio weight configuration closer to said ideal solution and thereafter "outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score" thereby providing an ideal portfolio weight configuration, thus evidencing a significant improvement over conventional and prior art methods and systems pertaining to portfolio management. Note also that, as currently amended, such an outputting of investments entails the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly.” 

Examiner:  Example 42 does not correspond to the instant claims.  For example, the iteration of weight configurations fall outside of the scope of Example 42.  The additional elements do not overcome the apply-it standard, separately or as an ordered combination.

Issue #3

Applicant: “Furthermore, Classen Immunotherapies Inc. v. Biogen IDEC is also instructive here, in that Classen provided that a method which recited gathering and analyzing data and then performing some task in accordance with the analyzed data met the threshold for providing other meaningful limitation. See MPEP 2106.05(e), third paragraph. Although, Classen is directed to a method of particular treatment or prophylaxis, see MPEP 2106.04(d)(2), Claussen stands for the principle that gathering specific data, analyzing the data, and then performing a specific task in accordance with the analyzed data results in the claim containing other meaningful limitations when the claim is considered as a whole which integrates the claimed abstract ideas into a practical application.  As such, the Applicant submits that the presently claimed independent claims 1, 8, and 15 are analogous to Classen insofar as the independent claims 1, 8, 15 disclose gathering specific data ("receiving ... an electronic request for portfolio generation, the electronic request comprising constraint data and risk tolerance data, the risk tolerance data comprising alpha risk tolerance data, factor risk tolerance data, and systematic risk tolerance data" and "retrieving ... performance and return data related to available investments"), performing a specific task (at least the generating of portfolios, filtering of the generated set of portfolios, and the use of the genetic algorithm that includes a nested iteratively optimizing process) in accordance with the analyzed data results so as to arrive at a meaningful limitation of "outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score" thereby providing an ideal portfolio weight configuration. Recall that, as currently amended, such an outputting of investments entails the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly.  Thus, independent claims 1, 8, and 15 include additional elements (at least the generating of portfolios, filtering of the generated set of portfolios, and the use of the genetic algorithm that includes a nested iteratively optimizing process) that integrate the supposed judicial acceptance (abstract idea) into a practical application.” 

Examiner:  The applicant appears to be directing attention to elements that are not focused on the 2019 PEG, such as certain court cases which divert attention from the core analysis introduced in the PEG.  In order to advance compact prosecution, applicant is requested to focus on elements directed to the 2019 PEG. The meaningful limitation of Classen referred to “the physical step of immunization on [a] determined schedule” and thus are “directed to a specific, tangible application”.  Applicant is suggesting that the equivalent here is: “outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score”, however the Examiner disagrees on said equivalence and does not see how said limitation goes beyond the apply-it standard.  

Issue #4

Applicant: “Furthermore, as stated in MPEP 2106.05(a)(II), the "courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility". Specifically, Example viii mentioned in MPEP 2106.05(a)(II) is especially instructive. Herein, the courts found that "a specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price" is indeed not directed to an abstract idea and recites an inventive concept, thereby rendering subject matter patent eligible under 35 U.S.C. 101. See MPEP 2106.05(a)(II), Example viii.  Accordingly, the Applicant submits that the presently claimed independent claims 1, 8, and 15 are eligible for reasons similar to Example viii of MPEP 2106.05(a)(II) insofar-19- as the independent claims 1, 8, 15 disclose at least the generating of portfolios, filtering of the generated set of portfolios, and the use of the genetic algorithm that includes a nested iteratively optimizing process to output "investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score" thereby providing an ideal portfolio weight configuration, thus evidencing a significant improvement and an inventive concept over conventional and prior art methods and systems pertaining to portfolio management and demonstrating patent eligibility under 35 U.S.C. 101.  Specifically, such conventional computerized methods for portfolio generation mentioned in [003] of the Specification are limited in scope, robustness, and versatility. Particularly, such computerized methods consider only one type of risk and rather statically modify the investments based on such risk tolerance, see [003] of the Specification. These conventional computerized methods are therefore inefficient and do not dynamically account for multiple types of risk simultaneously as provided for in the presently claimed independent claims 1, 8, and 15. The Applicant's presently claimed independent claims 1, 8, and 15 require a filtering of a generated set of portfolios based on constraint data, optimizing such filtered portfolios based on performance and return data and received risk tolerance data, and a further nested iterative optimization process to produce an optimized set of portfolios via the outputting of investments associated with the optimized set of portfolios wherein, as amended, such an outputting of investments entails the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly. As such, an ideal portfolio weight configuration is arrived at via the above- mentioned significant improvements, thus evidencing an inventive concept over conventional and prior art methods and systems pertaining to portfolio management and demonstrating patent eligibility under 35 U.S.C. 101.” 


Examiner:  The use of a genetic algorithm to determine an “ideal” or optimal portfolio weight configuration is still just applying the use of a genetic algorithm to the abstract idea.  The comparison of an improved GUI to an improved process for calculation is still rooted in an abstract idea and the additional elements do not yet overcome the ‘apply-it’ standard.  Furthermore the argument that the independent claim dynamically accounts for multiple types of risk “simultaneously” is not embedded – that aspect is in the dependent claims (which further narrows the abstract idea). The argument is unpersuasive.


Issue #5

Applicant: “The claims recite significantly more than the alleged abstract idea under Step 2B In the Office Action, the Examiner alleges that "the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception". Office Action at page 12. Applicant respectfully disagrees. Each of independent claims 1, 8, and 15 requires generating an ideal portfolio weight configuration, thereafter outputting "investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score, wherein outputting the investments associated with the portfolio of the optimized set of portfolios having the highest expected utility score comprises sending, via the network, investing instructions to a market device", and subsequently "initiating trades, via the market device, in accordance with the investing instructions". For example, each of independent claims 1, 8, and 15 requires not only merely the arrival at a listing of an optimized investment portfolio, but also the active sending of "investing instructions to a market device" so as to "[initiate] trades, via the market device, in accordance with the investing instructions". Effectively, each of independent claims 1,Application No.: 16/551,688 8, and 15 requires - even after the creation of the optimized investment portfolio - the actual arrival at such an optimized investment portfolio via the sending of appropriate "investing instructions" to "a market device" and the subsequent initiation of the appropriate trades accordingly - thus including additional elements that are sufficient to amount to significantly more than the alleged judicial exception (abstract idea). Therefore, each of independent claims 1, 8, and 15 recites patent eligible subject matter.” 



Examiner:  Creating an optimized investment portfolio is a business problem.  Appellant is trying to solve this business problem with the use of technology.  The genetic algorithm recited in claim 1, is recited at a high level of generality, and is being used as a tool to implement the identified abstract idea.  Further sending of investing instructions to a device is still within the confines of the apply it standard.  Therefore the claimed invention recites the identified abstract idea without significantly more.


No Prior Art rejection

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Labe (US 20020091605) provides a method and system for electronically generating over a network a set of optimal and near-optimal portfolios in which the number of assets in the portfolio is limited by an integer constraint.

Sinha (NPL) provides a method to develop an algorithm to create an optimum portfolio from a large pool of stocks in a single market index using a genetic algorithm.

Benartzi (US 20170154493) provides a user financial advice consistent with the user’s loss aversion by calculating the expected utility for a plurality of portfolios using the loss aversion score and further identifying a portfolio having the highest expected utility.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 8 & system Claim 15.  Claim 1 recites the limitations of (additional elements emphasized in bold): 



at least one processor; and at least one storage device comprising instructions configured to cause the at least one processor to perform a method, the method comprising: receiving, via a network, an electronic request for portfolio generation, the electronic request comprising constraint data and risk tolerance data, the risk tolerance data comprising alpha risk tolerance data, factor risk tolerance data, and systematic risk tolerance data; retrieving, via the network, performance and return data related to available investments; generating a set of portfolios based on the performance and return data; filtering the generated set of portfolios based on the received constraint data to determine a filtered set of portfolios; for each of the filtered set of portfolios, determining an ideal portfolio weight configuration by using a genetic algorithm to optimize over the performance and return data and the received risk tolerance data, the genetic algorithm including the steps of: generating a set of portfolio weight configurations, -2-Application No.: 16/551,688computing an expected utility score for each of the set of portfolio weight configurations based on performance and return data and the received risk tolerance data, selecting a number of portfolio weight configurations of the set of portfolio weight configurations associated with highest computed expected utility scores, and iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio, the steps of: generating a new set of portfolio weight configurations based on the selected number of portfolio weight configurations, computing an expected utility score for each of the new set of portfolio weight configurations based on the performance and return data and the received risk tolerance data, and selecting a number of portfolio weight configurations of the new set of portfolio weight configurations associated with highest computed expected utility scores; and outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score, wherein outputting the investments associated with the portfolio of the optimized set of portfolios having the highest expected utility score comprises: sending, via the network, investing instructions to a market device; and initiating trades, via the market device, in accordance with the investing instructions.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of creating an optimized investment portfolio.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, devices, network and genetic algorithm in Claim 1 (in addition to the network and processor in Claim 8 & non-transitory CRM in Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 & 15 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 2, 9 & 16  – webpage, website, API – which are computer tools used to implement the abstract idea, Claims 3, 10, 17 & 21 – user device – which are just generic computer components applying the abstract idea; Claim 23 – regression-based Monte Carlo techniques – which is just a computer tool used to further implement the abstract idea or generally linking to a particular technological environment;) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Chang (NPL) aims to show that portfolio optimization problems containing cardinality constrained efficient frontier can be successfully solved by the state-of-the-art genetic algorithms if we use the different risk measures such as mean–variance, semi-variance, mean absolute deviation and variance with skewness.

Chiamenti (NPL) designs a computer application of genetic algorithms to portfolio selection, using Python against an artificial stock market inside which different portfolio strategies can be run, observed and tested.

Malato (NPL) demonstrates the use of genetic algorithms in the optimization framework, in R, for solving maximization problems and performing portfolio optimization. 

Twombly (US 20140258175) provides a method for generating personalized investment recommendations by generating a baseline asset allocation based on one or more user parameters and formulating an optimal asset allocation profile across one or more axes.

Kale (US 7050998) provides a method and a system for the optimal allocation of investment
funds to construct an investment portfolio by using a two-segment, risk-averse utility function, where the first segment is a log-utility function indicative of the portfolio holder's utility for positive rates of return and the second segment is a power-utility function with a zero or negative power indicative of the degree to which the portfolio holder is averse to losses.

Infanger (US 8548890) provides a system and method efficiently solve the expected utility
maximization problem in large-scale financial asset portfolio optimization.

Dhurandhar (US 7395235) provides a strategy independent optimization of multi objective functions.

Chalermkraivuth (US 7542932) provides a system and method for multi-objective portfolio optimization.

Barr (US 5761442) provides a predictive neural network means and method for selecting a portfolio of securities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695